 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHAUNDELLE DIAL,                                  No. 1:18-cv-00679-DAD-JDP (PC)
12                       Plaintiff,
13           v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR RECONSIDERATION
14    ANDRE MATEVOUSION, et al.,
                                                        (Doc. No. 32)
15                       Defendants.
16

17          Plaintiff Shaundelle Dial is a federal prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

19   Narcotics, 403 U.S. 388 (1971). The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 3, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending dismissal of this case due to plaintiff’s failures to prosecute and comply with court

23   orders. (Doc. No. 25.) On January 14, 2020, the court adopted those findings and

24   recommendations and dismissed the action. (Doc. No. 30.) Plaintiff now moves for

25   reconsideration of judgment and for the appointment of a lawyer. (Doc. No. 32.)

26          “A motion for reconsideration should not be granted, absent highly unusual

27   circumstances, unless the district court is presented with newly discovered evidence, committed

28   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to
                                                        1
 1   raise arguments or present evidence for the first time when they could reasonably have been

 2   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

 3   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in

 4   original).

 5           In his pending motion for reconsideration, plaintiff supplies a number of conclusory

 6   justifications for his failure to prosecute this action and to comply with court orders, but fails to

 7   present the court with any evidence in support of his assertions in this regard. (Doc. No. 32 at 1–

 8   2.) Plaintiff’s motion for reconsideration also does not address the defects in his complaint that

 9   were identified in the magistrate judge’s screening order and which serve as the underlying

10   reason for the court’s order dismissal of this case. (See Doc. No. 25 at 1.) Thus, there is no basis

11   for the court to reconsider its earlier order.

12           Regarding plaintiff’s request for a copy of the docket, plaintiff may obtain a copy of the

13   docket in this case by contacting the Clerk of the Court and paying the applicable copy fee.

14           Accordingly, plaintiff’s motion for reconsideration and request for the appointment of pro

15   bono counsel (Doc. No. 32) is denied.

16   IT IS SO ORDERED.
17
         Dated:     March 9, 2020
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         2
